EXHIBIT News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Inc. Intercepts 32.52 g/t Au Over 4.80 Meters (1.05 oz./t over 15.75 ft.) at Seabee Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR SASKATOON, April 23 /CNW/ - Claude Resources Inc. (CRJ:TSX; CGR:AMEX) today reported highlights from its First Quarter 2008 underground exploration program at the Company's Seabee mine. The highlights are as follows: << MIDPOINT COORDINATES (m) HOLE No. Au (g/t) Au (g/t) TRUE WIDTH NORTH EAST ELEV. (uncut) (cut) (m) U08-603 1143.9 1300.3 -608.4 32.52 22.23 4.80 U08-608 1145.6 1264.3 -587.7 7.58 6.98 8.30 U08-611 1167.3 1214.1 -523.5 7.51 7.45 6.70 U08-612 1162.0 1208.7 -574.6 10.16 9.43 4.50 U08-005B 1152.6 1416.1 -292.7 9.53 9.53 4.10 U08-007 1153.5 1389.8 -290.9 5.12 5.12 3.10 >> "The results being reported today extend the mineralization of several ore blocks at Seabee adjacent to existing mine infrastructure and ore reserves," stated Philip Ng, Vice-President Mining Operations. "The true widths of these intercepts are significant as they are wider than the average widths of our existing reserves. This creates the potential for delivery of higher grade feed to the central mill facility at Seabee due to lower dilution, on a percentage basis." "In addition, a comprehensive review of the Seabee geological database last year identified another target 200 meters to the east of the 9714 block that the drill will test later this year. Historic intercepts in this target area include holes U05-551 and U05-552 which returned cut grades of 31.52 g/tonne over 1.70 meters and 8.66 g/tonne over 2.30 meter true widths." Samples were assayed by Claude Resources Inc.'s non-accredited assay lab at the Seabee mine site. Duplicate check assays were conducted at site as well as at TSL Laboratories in Saskatoon. The results of the spot checks were consistent with those reported. Sampling interval was established by minimum or maximum sampling lengths and geological and/or structural criteria. A minimum sampling length was 0.3 meters while the maximum was 1.0 meter. 200 gram samples were pulverized until greater than 80% passes through 200 mesh screen. 30 gram pulp samples were then analyzed for gold by fire assay with gravimetric finish (0.01 grams per tonne detection limit). A top cut of 50 grams per tonne was used to determine cut grades. Exploration programs are conducted under the direction of Qualified Person Brian Skanderbeg, P.Geo., Vice President Exploration. He has reviewed the contents of this news release for accuracy. Claude Resources Inc. is a public company based in Saskatoon, Saskatchewan, whose shares trade on the Toronto Stock Exchange (TSX-CRJ) and the American Stock Exchange (AMEX-CGR). Claude is a gold exploration and mining company. The Company also owns producing oil and natural gas assets.
